ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent engaged in a conflict of interest. After the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. In that petition, the parties stipulate that respondent’s conduct violates Rules 1.7(b) (engaging in a conflict, of interest by representing a client where the representation may be materially limited by the lawyer’s responsibilities to another client or third person or by the lawyer’s own interests) and 1.9(a) (engaging in a conflict of interest by representing another person in the same or a substantially related matter in which that person’s interests are materially adverse to the interests of a former client) of the Rules of Professional Conduct. As a sanction, they proposed respondent be publicly reprimanded and be required to attend Ethics School. Having reviewed the petition for consent discipline,
IT IS ORDERED that Richmond C. Odom, Louisiana Bar Roll number 17339, be and he hereby is publicly reprimanded for his misconduct in this matter. It is further ordered that respondent attend Ethics School. All costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.